NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1342
                                       ___________

                                  WAYNE B. MITTON,
                                           Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-14-cv-07399)
                      District Judge: Honorable Freda L. Wolfson
                      ____________________________________

                       Submitted under Third Circuit LAR 34.1(a)
                                  on October 27, 2016

             Before: FISHER, VANASKIE, and KRAUSE, Circuit Judges

                           (Opinion filed: November 28, 2016)


                                        OPINION *


KRAUSE, Circuit Judge.

       Before this Court is Wayne Mitton’s appeal of the Order of the District Court,

affirming the final decision of the Commissioner of Social Security that denied him


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-

434, and Supplemental Security Income under Title XVI of the Social Security Act, 42

U.S.C. §§ 1381-1383f. For the reasons set forth below, we will affirm.

I.     Background

       Mitton fractured his right wrist in 2006 and was hospitalized due to suicidal

thoughts and depression in 2008. Afterward, Mitton continued to experience physical

and mental symptoms and to receive medical treatment, as detailed in the April 22, 2013

opinion of the Administrative Law Judge (“ALJ”). In April 2009, Mitton filed

applications for Disability Insurance Benefits and Supplemental Security Income under

the Social Security Act, alleging a disability onset date of June 6, 2008. Applying our

five-step test pursuant to Plummer v. Apfel, 186 F.3d 422, 428 (3d Cir. 1999), and relying

on the testimony of a vocational expert who stated that Mitton could work as a mail clerk

or as an inspector and hand packager, the ALJ found that Mitton was not disabled on

June 6, 2008 or at any point after. Accordingly, Mitton’s applications for Disability

Insurance Benefits and Supplemental Security Income were denied.

       Mitton requested review of the ALJ’s decision in the District Court, which

affirmed the Commissioner’s disability determination. We are now called upon to review

that affirmance by the District Court.




                                             2
II.    Discussion 1

       Two issues are presented by this appeal: (1) whether, in relying on the vocational

expert’s testimony to determine that Mitton was not disabled, the ALJ did not recognize

and properly consider a conflict between the vocational expert’s testimony and the

Dictionary of Occupational Titles (“DOT”), and (2) whether sufficient evidence

supported the ALJ’s ultimate disability determination. Our review is plenary over these

legal issues, Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012), and we

address both in turn.

       First, we perceive no error in the ALJ’s reliance on the vocational expert’s

testimony. The ALJ found, as required by Social Security Ruling 00-4p, that the

testimony was consistent with the DOT, and the ALJ thereby fulfilled his responsibility

to address and to resolve any possible conflict. See SSR 00-4p, 65 Fed. Reg. 75,759,

75,760 (Dec. 4, 2000). Although there is an argument that the vocational expert’s

testimony conflicted with the DOT listings for “mail clerk” and for “inspector and hand

packager,” that argument rests on inaccurately characterizing the DOT listings as

requiring frequent handling with both hands. The listings impose no such bilateral

requirement. See Emp’t & Training Admin., U.S. Dep’t of Labor, Dictionary of

Occupational Titles § 209.687-026 (4th ed. 1991), 1991 WL 671813 (“mail clerk”); id.

§ 559.687-074, 1991 WL 683797 (“inspector and hand packager”); accord Carey v.

Apfel, 230 F.3d 131, 146 (5th Cir. 2000). For that reason, despite acknowledging that


       1
         The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g), and we have
jurisdiction under 28 U.S.C. § 1291.
                                             3
Mitton had only occasional grasping and holding capabilities in one of his hands, the

vocational expert stated that Mitton could work as a mail clerk, or as an inspector and

hand packager, by using his unaffected hand more frequently. Because that statement

does not conflict with the relevant DOT listings, the ALJ’s reliance on the vocational

expert’s testimony was permissible.

       Second, we conclude substantial evidence supported the ALJ’s ultimate disability

determination. We apply the same standard of review as the District Court to assess

whether the ALJ’s disability determination is supported by substantial evidence, see 42

U.S.C. § 405(g); Hagans, 694 F.3d at 292. Substantial evidence “is more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 503 (3d Cir. 2009) (quoting

Plummer, 186 F.3d at 427). “Where the ALJ’s findings of fact are supported by

substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.” Hagans, 694 F.3d at 292 (quoting Fargnoli v. Massanari,

247 F.3d 34, 38 (3d Cir. 2001)).

       Here, substantial evidence supported the ALJ’s determination that Mitton was not

disabled. As the ALJ observed in his opinion, Mitton testified that he regularly

performed a wide array of indoor and outdoor household chores, such as making his bed,

loading the dishwasher, taking out the garbage, mowing the lawn, and taking care of the

pool. Mitton even testified that he had no difficulty with fine manipulation, such as when

tying his shoes. Given this record, substantial evidence supported the ALJ’s conclusion



                                             4
that Mitton could work as a mail clerk or as an inspector and hand packager and, thus,

that he was not disabled.

III.   Conclusion

       For the foregoing reasons, the District Court did not err in affirming the

Commissioner’s denial of Mitton’s applications for Disability Insurance Benefits and

Supplemental Security Income, and we will affirm the judgment of the District Court.




                                             5